Citation Nr: 0705242	
Decision Date: 02/23/07    Archive Date: 02/27/07

DOCKET NO.  05-18 717	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for cause of the veteran's 
death.  


ATTORNEY FOR THE BOARD

Jennifer Hwa, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1965 to 
October 1967.  The appellant seeks benefits as the veteran's 
surviving spouse.    

This matter comes before the Board of Veterans' Appeals 
(Board) from a March 2003 rating decision of a Department of 
Veterans Appeals (VA) Regional Office (RO) that denied 
service connection for the veteran's cause of death.  


FINDINGS OF FACT

1.  The veteran served in the Republic of Vietnam from 
December 1965 to October 1967.

2.  The veteran developed diabetes mellitus, from which he 
died in November 1996.  This condition is presumed to have 
been caused by herbicide exposure during service.

3.  At the time of the veteran's death, service connection 
was not established for any disorders.

4.  The veteran is presumed to have died of a service-
connected disability.


CONCLUSION OF LAW

A disability incurred in or aggravated by service caused or 
contributed substantially or materially to the veteran's 
death.  38 U.S.C.A. §§ 1110, 1112, 1113, 1310 (West 2002); 38 
C.F.R. §§ 3.303, 3.309, 3.312 (2006).






REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service Connection for the Cause of the Veteran's Death

Service connection for the cause of a veteran's death may be 
granted if a disability incurred in or aggravated by service 
was either the principal, or a contributory cause of death.  
38 C.F.R. § 3.312(a) (2006).  For a service-connected 
disability to be the principal cause of death, it must singly 
or with some other condition be the immediate or underlying 
cause, or be etiologically related.  38 C.F.R. § 3.312(b) 
(2006).  For a service-connected disability to constitute a 
contributory cause, it must contribute substantially or 
materially; it is not sufficient to show that it casually 
shared in producing death, but rather it must be shown that 
there was a causal connection.  38 C.F.R. § 3.312(c) (2006).

Within this framework, the Board must consider the laws that 
otherwise govern the issue.  Service connection may be 
granted for disability resulting from disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. § 3.303 (2006).  A current 
disability must be related to service or to an incident of 
service origin.  "[A] veteran seeking disability benefits 
must establish...the existence of a disability [and] a 
connection between the veteran's service and the disability."  
Boyer v. West, 210 F.3d 1322, 1326 (Fed. Cir. 2000); Maggitt 
v. West, 202 F.3d 1370, 1375 (Fed. Cir. 2000).

Service connection may be granted on a presumptive basis for 
certain chronic diseases, such as diabetes mellitus, if they 
are shown to be manifest to a degree of 10 percent or more 
within one year following the veteran's separation from 
active military service.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137 (West 2002);                  38 C.F.R. §§ 3.307, 3.309 
(2006).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d) (2006).

In addition, service connection may be established on a 
secondary basis for a disability which is shown to be 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a) (2006).  
Establishing service connection on a secondary basis requires 
evidence sufficient to show: (1) that a current disability 
exists and (2) that the current disability was either (a) 
caused by or (b) aggravated by a service-connected 
disability.  38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. 
App. 439 (1995) (en banc), reconciling Leopoldo v. Brown, 4 
Vet. App. 216 (1993), and Tobin v. Derwinski, 2 Vet. App. 34 
(1991).

The veteran died in November 1996.  A November 1996 death 
certificate listed his cause of death as cardiorespiratory 
arrest, due to diabetes mellitus and ischemic heart disease.  

The veteran was not service-connected for any condition prior 
to his death.  The appellant contends that the veteran 
developed diabetes mellitus as a result of his exposure to 
Agent Orange in Vietnam, and this caused his death.    

A veteran who served in the Republic of Vietnam during the 
Vietnam era is presumed to have been exposed to certain 
herbicide agents (e.g., Agent Orange).  In the case of such a 
veteran, service connection for disorders including diabetes 
mellitus will be rebuttably presumed if they are manifest to 
a compensable degree at any time after service.  38 U.S.C.A. 
§ 1116 (West 2002); 38 C.F.R. §§ 3.307(a)(6), 3.309(e) 
(2006).  This presumption of service connection may be 
rebutted by affirmative evidence to the contrary.  38 
U.S.C.A. § 1113 (West 2002);  38 C.F.R. § 3.307(d).  A 
veteran who, during active service, served in the Republic of 
Vietnam during the period beginning on January 9, 1962 and 
ending on May 7, 1975, shall be presumed to have been exposed 
to an herbicide agent, unless there is affirmative evidence 
to establish that the veteran was not exposed to any such 
agent during that service.  38 C.F.R. § 3.307(a)(6)(iii).  
The veteran in this case served on active duty from December 
1965 to October 1967.  His Form DD-214 shows that he served 
in Vietnam for 11 months and 29 days and received the Vietnam 
Campaign Medal and Vietnam Service Medal.  Thus, the veteran 
in this case will be afforded the presumption of exposure to 
Agent Orange during his service in Vietnam.  

The veteran's death certificate shows that his diabetes 
mellitus and ischemic heart disease substantially contributed 
to cardiorespiratory arrest, which led to his death.  The 
Secretary of Veterans Affairs, under the authority granted by 
the Agent Orange Act of 1991, has determined that presumptive 
service connection is warranted for diabetes mellitus Type 2 
based upon exposure to Agent Orange.  See Fed. Reg. 42,600 
(June 24, 2002).  The veteran was diagnosed with diabetes 
mellitus at the time of his death.  However, the evidence 
does not show whether that diabetes mellitus was Type 1 or 
Type 2 diabetes mellitus.  Extensive efforts were undertaken 
to locate records of private medical treatment during the 
veteran's lifetime in order to determine whether he had Type 
2 diabetes mellitus.  However, those efforts were 
unsuccessful and the treatment records are unavailable.  
Therefore, in the absence of any evidence conclusively 
determining the type of the veteran's diabetes mellitus, and 
resolving all benefit of the doubt in favor of the veteran, 
the Board finds that it is as likely as not that the 
veteran's diabetes mellitus was Type 2.  Thus, presumptive 
service connection is warranted because diabetes mellitus 
Type 2 is a disease which has been shown to have a positive 
association with exposure to herbicides.  That diabetes 
mellitus was listed on his death certificate as a 
contributory cause of death by the medical examiner.

Because the veteran served in Vietnam and diabetes mellitus 
substantially or materially contributed to his cause of 
death, the Board finds that presumptive service connection 
for cause of death is warranted.  The benefit-of- the-doubt 
rule has been considered in making this decision.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Duties to Notify and Assist the Appellant

In light of the favorable disposition, the Board finds that a 
discussion as to whether VA duties to notify and assist have 
been satisfied is not required.  The Board finds that no 
further notification or assistance is necessary, and that 
deciding the appeal at this time is not prejudicial to the 
veteran.  


ORDER

Service connection for cause of death is granted.


____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


